The petition satisfies the requirements of SCR 98(5). Accordingly,
                   we approve attorney Melissa M. Kolovrat's resignation. SCR 98(5)(a)(2).
                   The petition is hereby granted.
                               It is so ORDERED.




                                                     Gibbons




                                                                                  J.
                                                     Hardesty


                                                       (Wt. cc
                                                     Parraguirre




                                                              as




                                                                                  J.
                                                     Saitta



                   cc: David A. Clark, Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Melissa M. Kolovrat
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
       Of
    NEVADA
                                                       2
(0) I947A as4r44